ACCEPTED
                                                                                                 06-15-00017-CV
                                                                                      SIXTH COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                                    06-15-00017-CV                                          5/7/2015 10:51:48 AM
                                                                                                DEBBIE AUTREY
                                                                                                          CLERK

                                   No. 02-13-00359-CV

                 IN THE COURT OF APPEALS FOR THE              FILED IN
                       SIXTH DISTRICT OF TEXAS         6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                            AT TEXARKANA
                                                       5/7/2015 12:17:00 PM
________________________________________________________________________
                                                                          DEBBIE AUTREY
                                                                             Clerk
                    BILLY FITTS and FREIDA FITTS,
                               Appellants,
                                   v.
 MELISSA RICHARDS-SMITH, THE LAW FIRM OF GILLAM & SMITH, LLP,
         E. TODD TRACY, and THE TRACY FIRM, Attorneys at Law,
                                Appellees.
________________________________________________________________________

        On Appeal from the 71st District Court of Harrison County, Texas
                        Trial Court Cause No. 14-0150
_________________________________________________________________________

                UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE BRIEF OF APPELLANTS

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, Billy Fitts and Freida Fitts, Appellants herein, and pursuant to TEX.

R. APP. P. 10.5(b) and 55.7, files this Unopposed Motion for Extension of Time to File Brief

of Appellants, and as grounds therefor, would respectfully show this Honorable Court the

following:

       1.     Respondents’ Brief is currently due on Friday, May 8, 2015. Appellants

request an extension of thirty (30) days from that date to file their Brief, thereby extending

the deadline to Friday, June 5, 2015 to file Appellants’ Brief and would respectfully show

that the facts relied upon to reasonably explain the need for an extension are as follows:




                                              1
       (a)      The complete Clerk’s Record was received on April 22, 2015. There had been

a previous submission of the Clerk’s Record, but the exhibits were not included. The Clerk’s

Record filed on April 22, 2015 included all of the exhibits attached to the motions for

summary judgments forming the basis of this appeal and necessary for completion of

Appellants’ Brief.

       (b)      Furthermore, since the appeal was commenced, a significant amount of the

undersigned attorney’s time has been and will be consumed by the following:

             • Ms. Rames is co-counsel for a defendant in a criminal case that is currently set
               for jury trial in Tarrant County, Texas on Monday, May 11, 2015. A
               considerable amount of time has been spent in preparation for trial.

             • Ms. Rames is appellate counsel for Appellees in Michele Schols v. Michell
               Anne Kimball and Kimball-Hicks Partnership currently pending in the Fifth
               Court of Appeals, Dallas, Texas, Case No. 05-15-00443-CV. Ms. Rames has
               also been involved in litigation and arbitration related to the underlying
               lawsuit.

             • Ms. Rames is counsel for Plaintiffs in Philip Gregory Byrd, et al. v. Phillip
               Galyen, P.C., et al, in the 342nd District Court of Tarrant County, Texas, Case
               No. 199-02570-2013. The case was recently remanded from the Second Court
               of Appeals and petition denied by the Texas Supreme Court. A considerable
               amount of time has been spent on the matter.

       2.       No prior extensions have been requested or granted to Appellants.

       3.       This motion is not filed for delay purposes and will not prejudice Appellees.

       4.       CERTIFICATE OF CONFERENCE: On May 6, 2014, the undersigned

counsel for Appellants conferred with counsel for Appellees, Shawn Phelan and Lindsay

Nutt, concerning this motion, and the motion is unopposed.




                                                2
       Appellants Billy Fitts and Freida Fitts respectfully pray that this Court grant an

extension of time of thirty (30) days for filing Appellants’ Brief until Friday, June 5, 2015.


                                           Respectfully submitted,


                                           /s/ Lindsey M. Rames
                                           LINDSEY M. RAMES
                                           State Bar No. 24072295
                                           RAMES LAW FIRM, P.C.
                                           Texas Bar No. 24072295
                                           5661 Mariner Drive
                                           Dallas, TX 75237
                                           Telephone: 214.884.8860
                                           Facsimile: 888.482.8894
                                           Email: lindsey@rameslawfirm.com

                                           CARTER L. HAMPTON
                                           State Bar No. 08872100
                                           HAMPTON & ASSOCIATES, P.C.
                                           1000 Houston Street, Fourth Floor
                                           Fort Worth, TX 76102
                                           Telephone: 817.877.4202
                                           Facsimile: 817.877.4204
                                           Email: clhampton@hamptonlawonline.com

                                           ATTORNEYS FOR APPELLANTS


                             CERTIFICATE OF SERVICE

    I, Lindsey M. Rames, the undersigned attorney, does hereby certify that the foregoing
UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF
APPELLANTS was served upon counsel for all Appellees via electronic service on May 7,
2015.


                                                  /s/ Lindsey M. Rames
                                                  LINDSEY M. RAMES




                                              3